McFarland, J., concurring.
I feel compelled, under the authorities, to concur with my associates in reversing the judgment; but T do so with great reluctance and some doubt. The manner of nisi 'prim courts in conducting trials now-a-days is not generally subject to the criticism of too great curtailment of the privileges of attorneys; on the other hand, its seems to me that attorneys are frequently given too much latitude to conduct trials according to their own pleasure. The presiding judge should always hold the reins, and should apply the curb when occasion requires it. Neither should the time given for argument always be guaged by the length of the trial; for tedious and useless prolongations of examinations and cross-examinations of witnesses, and needlessly long discussions of objections to. evidence, frequently cause a trial to drag through a couple of weeks when it should have been concluded in two or three days. Iu the case at bar, however, it seems that there was a good deal of material and proper evidence which was conflicting as to several matters important to the case and necessary for the jury to be sure about; and under these circumstances, one hour was hardly sufficient time for appellant’s counsel to properly present his views. I hope, however, that this decision will not give trial courts the notion that they can prescribe no reasonable limits in point of time to the arguments of counsel.